       Case 1:18-cv-12226-LTS-OTW Document 45 Filed 05/12/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------x

BUILDING SERVICE 32BJ PENSION
FUND,

                 Plaintiff,

        -v-                                                           No. 18 CV 12226-LTS-OTW

1180 AOA MEMBER LLC et al.,

                 Defendants.

-------------------------------------------------------x

                                                     ORDER

                 The Court has received and reviewed the letter filed by counsel for HNA North

America LLC (“HNA”) on May 11, 2020. (Docket Entry No. 44.) HNA informs the Court that

it is a former employer of Enrico Fichera, the subject of the Court’s order requiring a response to

Plaintiff’s information subpoena. (Docket Entry No. 41.) HNA proffers that Mr. Fichera has not

received the information subpoena, and further states that Mr. Fichera should never have been

served an information subpoena in this matter because he was never affiliated with the

Defendant. HNA does not request any judicial action. The Court calls Plaintiff’s attention to the

filing and expects that Plaintiff will follow up on it in an appropriate fashion.


        SO ORDERED.

Dated: New York, New York
       May 12, 2020

                                                                      /s/ Laura Taylor Swain
                                                                      LAURA TAYLOR SWAIN
                                                                      United States District Judge




LTR ORD HNA.DOCX                                           VERSION MAY 12, 2020                      1
